UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement. o Confidential, for Use of the Commission only (as permitted by Rule 14c-5(d)(2)) þ Definitive Information Statement. SUNSI ENERGIES INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: SUNSI ENERGIES INC. 245 Park Avenue, 39th Floor New York, New York 10167 NOTICE OF STOCKHOLDER ACTION TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS Dear SunSi Energies Inc. Stockholders: This Information Statement was first mailed on or about February 6, 2013, to the holders of record of the outstanding common stock, $0.001 par value per share (the “Common Stock”) of SunSi Energies Inc., a Nevada corporation (the “Company”), as of the close of business on February 4, 2013(the “Record Date”), pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). This Information Statement relates to a written consent in lieu of a meeting, dated February 4, 2013 (the “Written Consent”), of stockholders of the Company owning at least a majority of the outstanding shares of Common Stock of the Company, as of the Record Date (the “Majority Stockholders”). Except as otherwise indicated by the context, references in this Information Statement to “the Company”, “we”, “us”, or “our” are references to SunSi Energies Inc. The Written Consent authorized: 1.an amendment to our Articles of Incorporation (the “Certificate of Amendment”) to change our name to “ForceField Energy Inc.” A copy of the Certificate of Amendment is attached to this Information Statement as Appendix A. The Written Consent constitutes the consent of a majority of the total number of shares of outstanding Common Stock and is sufficient under Chapter 78 of the Nevada Revised Statutes and our Bylaws to approve the Certificate of Amendment.Accordingly, the Certificate of Amendment is not presently being submitted to our other stockholders for a vote.The action by Written Consent will become effective when the Company files the Certificate of Amendment with the Nevada Secretary of State, which will occur at least 20 days after the date of the mailing of this Information Statement to our stockholders.We will pay the cost of preparing, printing and distributing this Information Statement. PLEASE NOTE THAT THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS MEETING WILL BE HELD TO CONSIDER THE MATTERS DESCRIBED HEREIN. THIS INFORMATION STATEMENT IS BEING FURNISHED TO YOU SOLELY FOR THE PURPOSE OF INFORMING STOCKHOLDERS OF THE MATTERS DESCRIBED HEREIN PURSUANT TO SECTION 14(C) OF THE EXCHANGE ACT AND THE REGULATIONS PROMULGATED THEREUNDER, INCLUDING REGULATION 14C. By Order of the Board of Directors, /s/ David Natan David Natan Chief Executive Officer February 26, 2013 2 SUNSI ENERGIES INC. 245 Park Avenue, 39th Floor New York, New York 10167 INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14c-2 THEREUNDER NO VOTE OR OTHER ACTION OF THE COMPANY’S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT We sent you this Information Statement solely for the purpose of informing our stockholders of record as of February 4, 2013 in the manner required under Regulation 14(c) of the Securities Exchange Act of 1934, as amended, of the actions taken by a majority of our stockholders by written consent in lieu of a special meeting.No action is requested or required on your part. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. GENERAL This Information Statement has been filed with the U.S. Securities and Exchange Commission (the (“Commission”) and is being furnished to the holders of the outstanding and voting shares of stock of SunSi Energies Inc., a Nevada corporation (the “Company”, “we”, “our” or “us”).The purpose of this Information Statement is to provide notice that a majority of our stockholders have executed written consents in lieu of a special meeting approving the following item: 1.an amendment to our Articles of Incorporation (the “Certificate of Amendment”) to change our name to “ForceField Energy Inc.” (the “Name Change”) A copy of the Certificate of Amendment is attached to this Information Statement as Appendix A; and The above action is herein after referred to as (the “Amendment”). AUTHORIZATION BY THE BOARD OF DIRECTORS AND THE MAJORITY STOCKHOLDERS Under the Nevada Revised Statutes and the Company’s Bylaws, any action that can be taken at an annual or special meeting of stockholders may be taken without a meeting, without prior notice and without a vote, if the holders of outstanding stock having not less than the minimum number of votes that will be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted consent to such action in writing. The approval of the Amendment requires the affirmative vote or written consent of a majority of the voting power of the issued and outstanding shares of Common Stock. Each Stockholder is entitled to one vote per share of Common Stock held of record on any matter which may properly come before the stockholders. On the Record Date the Company had 16,111,484 shares of Common Stock issued and outstanding with the holders thereof being entitled to cast one vote per share. On January 30, 2013, our Board of Directors unanimously adopted resolutions approving the Amendment and recommended that our stockholders approve the Amendment substantially as set forth above. Our Board of Directors has determined that the change of our name to ForceField Energy Inc. is in the best interest of our stockholders and will more accurately reflect our global operations and not just our trichlorosilane manufacturing and distribution business in China On the Record Date, the record holders of 8,202,585 shares of our Common Stock, constituting 50.91% of our issued and outstanding Common Stock, the sole class of our voting securities currently issued and outstanding, consented in writing to the Amendment. Accordingly, we have obtained all necessary corporate approvals in connection with the Amendment. We are not seeking written consent from any other stockholder, and the other stockholders will not be given an opportunity to vote with respect to the actions described in this Information Statement. All necessary corporate approvals have been obtained. This Information Statement is furnished solely for the purposes of advising stockholders of the action taken by written consent and giving stockholders notice of such actions taken as required by the Exchange Act. As the actions taken by the majority stockholders were by written consent, there will be no security holders meeting and representatives of the principal accountants for the current year and for the most recently completed fiscal year will not have the opportunity to make a statement if they desire to do so and will not be available to respond to appropriate questions from our stockholders. We will, when permissible following the expiration of the 20 day period mandated by Rule 14c of the Exchange Act and the provisions of the Nevada Revised Statutes, file the Amendment with the Nevada Secretary of State’s Office. The Amendment will become effective upon such filing and we anticipate that such filing will occur approximately 20 days after this Information Statement is first mailed to our stockholders. 3 DESCRIPTION OF THE COMPANY’S CAPITAL STOCK We are authorized to issue up to 37,500,000 shares of Common Stock, par value $0.001 per share.As of the Record Date, we had issued and outstanding a total of 16,111,484 shares of Common Stock. We are authorized to issue up to 12,500,000 shares of preferred stock, for which our board of directors has the authority, without shareholder approval, to determine series, rights and preferences, however no shares of preferred stock have been issued as of the Record Date. Each outstanding share of Common Stock entitles the holder thereof to one vote per share on all matters. Our bylaws provide that any vacancy occurring in the board of directors may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board of directors. Shareholders do not have preemptive rights to purchase shares in any future issuance of our Common Stock. The holders of shares of our Common Stock are entitled to dividends out of funds legally available when and as declared by our board of directors. Our board of directors has never declared a dividend and does not anticipate declaring a dividend in the foreseeable future. In the event of our liquidation, dissolution or winding up, holders of our Common Stock are entitled to receive, ratably, the net assets available to shareholders after payment of all creditors. DISSENTERS RIGHTS Under Nevada law, holders of our Common Stock are not entitled to dissenters rights of appraisal with respect to the proposed amendment to our Articles of Incorporation and the adoption of the Amendment. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON Except as disclosed elsewhere in this Information Statement, since January 1, 2012, being the commencement of our last financial year, none of the following persons has any substantial interest, direct or indirect, by security holdings or otherwise in any matter to be acted upon: 1.any director or officer of our corporation; 2.any proposed nominee for election as a director of our corporation; and 3.any associate or affiliate of any of the foregoing persons. The shareholdings of our directors and officers are listed below in the section entitled "Principal Shareholders and Security Ownership of Management". No director has advised that he intends to oppose the Amendment, as more particularly described herein. 4 PRINCIPAL SHAREHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT The following table sets forth certain information concerning the beneficial ownership of our Common Stock as of the Record Date for (1) each person known to us to beneficially own more than 5 percent of the outstanding shares, (2) each of our directors, (3) each of our officers, and (4) our directors and officers, as a group.The percentage of beneficial ownership is based on 16,111,484shares of Common stock issued and outstanding as of the Record Date. Beneficial ownership is based on information furnished by the shareholders.Unless otherwise indicated and subject to community property laws where applicable, each shareholder named in the table below has sole voting and investment power with respect to the shares set forth opposite such shareholder’s name.Beneficial ownership and percentage ownership are determined in accordance with the rules of the SEC. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Holders of More Than 5% Vivitar Financial 14.69% Liu Dongqiang 9.09% Directors and Named Executive Officers David Natan 6.37% Richard St-Julien 18.77% Jason Williams less than 1% David Vanderhorst less than 1% Adrian Auman less than 1% Kébir Ratnani less than 1% All dir. and executive officers as a group (6 people) 25.91% 5 ACTION NO. 1NAME CHANGE AMENDMENT TO OUR ARTICLES OF INCORPORATION Our current Articles of Incorporation state that the name of the Company is SunSi Energies Inc.On Janaury 30, 2013, our Board of Directors unanimously approved, subject to receiving the approval of the holders of a majority of our outstanding capital stock, an amendment to our Articles of Incorporation to change our name to ForceField Energy Inc. Shareholders holding a majority of 50.91% of our Common Stock approved the Name Change and Certificate of Amendment pursuant to a Written Consent in accordance with NRS 78-390 dated February 4, 2013. The substantive text of the proposed Amendment is attached hereto as Appendix A. The Amendment effecting the Name Change will become effective following filing with the Secretary of State of the State of Nevada, which will occur promptly following the 20th day after the mailing of this Information Statement to our stockholders of record as of the Record Date. The change of our name to ForecField EnergyInc. is in the best interests of our stockholders and will more accurately reflect our global business and not just our trichlorosilane manufacturing and distribution business in China. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and special reports, proxy statements and other information with the SEC. The periodic reports and other information we have filed with the SEC, may be inspected and copied at the SECs Public Reference Room at treet, N.E., Washington DC 20549. You may obtain information as to the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a Web site, www.sec.gov that contains reports, proxy statements and other information about issuers, like the Company, who file electronically with the SEC. The address of that site is www.sec.gov. Copies of these documents may also be obtained by writing our secretary at the address specified above. Dated: February 26, 2013 By Order of the Board of Directors /s/ David Natan David Natan, Chief Executive Officer 6 APPENDIX A ROSS MILLER Secretary of State 204 N. Carson Street, Suite 1 Carson City, Nevada89701-4520 (775) 684-5708 Website:www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY – DO NOT HIGHLIGHT
